EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, no prior art could be located that teaches or fairly suggests a current source; an amplifier having a first input coupled to the column output line and an output; an analog-to-digital converter having a second input coupled to the output of the amplifier; and control circuitry that comprises a comparator having a first input terminal coupled to the column of the imaging pixels and a second input terminal coupled to an additional current source, wherein the control circuitry is configured to: selectively couple the current source to the column output line during readout; and adjust a gain of the amplifier, in combination with the rest of the limitations of the claim.
Regarding claim 9, no prior art could be located that teaches or fairly suggests a current source; an amplifier having a first input coupled to the column output line and an output; an analog-to-digital converter having a second input coupled to the output of the amplifier; and control circuitry comprising a comparator that compares an actual current to a target current, wherein the control circuitry is configured to: selectively couple the current source to the column output line during readout; and adjust a gain of the 
Regarding claim 21, no prior art could be located that teaches or fairly suggests a current source; an amplifier having a first input coupled to the column output line and an output; an analog-to-digital converter having a second input coupled to the output of the amplifier; current sensing circuitry coupled to the column of the imaging pixels; and control circuitry configured to, based on output from the current sensing circuitry: selectively couple the current source to the column output line during readout; and adjust a gain of the amplifier, in combination with the rest of the limitations of the claim.
The rest of the pending claims are dependent and therefore allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824. The examiner can normally be reached M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS G GILES/Primary Examiner, Art Unit 2697